SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 1-15497 Date of Report: December 16, 2010 Scrap China Corporation (Exact name of registrant as specified in its charter) Utah 81-0674073 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4804 Skycrest Park Cove, Salt Lake City, Utah 84108 (Address of principal executive offices) (Zip Code) 801-531-0404 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On December 14, 2010, Scrap China Corporation (the “Company”) held its Annual Meeting of Shareholders at The Little America Hotel, 500 South Main Street, Salt Lake City, Utah. The Company is providing the following information regarding the results of the matters voted on by the shareholders at the Annual Meeting. 1.Election of Directors Paul Roszel, Richard Ivanovick and James Roszel were elected to the Board of Directors for the ensuing year. Name For Against/Withheld Abstain Broker Non-Votes Paul Roszel 0 0 0 Richard Ivanovick 0 0 0 James Roszel 0 0 0 2.Ratification of the appointment of Hansen, Barnett & Maxwell, P.C. as the Company’s independent registered public accounting firm for the coming year. For Against/Withheld Abstain Broker Non-Votes 0 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. December 16, 2010 Scrap China Corporation By: /s/ Paul Roszel Paul Roszel, President and Chairman of the Board of Directors
